In a proceeding pursuant to Family Court Act article 6 for custody of, or visitation with, the subject child, Dorothea Faison appeals from an order of the Family Court, Nassau County (Dane, J.), dated March 6, 2009, which, without a hearing, dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner is not the biological grandmother of the subject child, and she is not a legal grandmother by virtue of adoption. She is, therefore, not the child’s grandparent within the meaning of Domestic Relations Law § 72, which governs the standing *1340of grandparents to seek custody or visitation, and has no right thereunder to seek either custody or visitation (see Matter of Jordan, 60 AD3d 764, 764-765 [2009]; Matter of Gross v Siegman, 226 AD2d 724 [1996]; Matter of Hantman v Heller, 213 AD2d 637 [1995]). The petitioner’s remaining contentions with respect to standing to seek custody or visitation are similarly without merit. Accordingly, the Family Court properly dismissed the petition without a hearing.
The petitioner also lacks standing to make contentions with respect to the child’s prior placement with other family members and, in any event, the contentions are academic in light of the fact that the subject child is currently in her father’s custody (see Matter of Josephine G., 218 AD2d 656, 657 [1995]). Rivera, J.P., Balkin, Austin and Roman, JJ., concur.